Citation Nr: 9909764	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for idiopathic 
scoliosis.

2. Entitlement to service connection for chronic fibromyalgia 
with major depression.

3. Entitlement to a disability rating greater than 10 percent 
for chronic low back strain with degenerative joint 
disease and degenerative disc disease.

4. Entitlement to a disability rating greater than 10 percent 
for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1972 to April 
1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).   

The appellant testified at a December 1998 Travel Board 
hearing.  By letter dated in February 1999, the appellant was 
advised that the Board member who conducted the December 1998 
hearing was no longer employed by the Board, and that she had 
the right to have another hearing.  In March 1999, the 
appellant advised the Board that she did not desire an 
additional hearing.  

The Board has reviewed the evidence of record, and is of the 
opinion that the appellant's claims of entitlement to service 
connection for idiopathic scoliosis, and for  a disability 
rating greater than 10 percent for bronchitis are ready for 
appellate review.  The appellant's claims of entitlement to 
service connection for chronic fibromyalgia with major 
depression and for disability rating greater than 10 percent 
for chronic low back strain with degenerative joint disease 
and degenerative disc disease will be remanded for further 
development of the record.  


FINDINGS OF FACT

1. Competent medical evidence has not been adduced to suggest 
that scoliosis was  incurred in or as a result of military 
service.  

2. The appellant's service-connected bronchitis is moderately 
severe, involves considerable expectoration, dyspnea on 
exercise, and beginning chronic airway obstruction.  A 
recent pulmonary function study reflects that FVC was 79.2 
percent of predicted; FEV-1 was 58.2 percent of predicted; 
and TLC was 96.3 percent of predicted.  The FEV1-/FVC rate 
was 59 percent.  


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for idiopathic 
scoliosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The criteria for a 30 percent evaluation, but no more, 
have been met relative to the appellant's service-
connected bronchitis.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.96, 4.97, Diagnostic Code 6600 (1995 
and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

The Board will separately analyze the appellant's claims of 
service connection for idiopathic scoliosis and for an 
increased rating of the service-connected bronchitis in the 
context of the applicable law.

Entitlement to service connection for idiopathic scoliosis

The appellant seeks service connection for idiopathic 
scoliosis of the spine.   [By "idiopathic" is meant "of 
unknown causation."  Dorland's Illustrated Medical 
Dictionary, 815 (27th ed., 1988);  see Lathan v. Brown, 7 
Vet. App. 359, 361 (1995)].  

By hearing officer decision dated in December 1997, service 
connection was granted for a chronic low back strain with 
degenerative joint and disc disease, and a 10 percent 
disability evaluation was assigned.  The appellant's central 
contention is that the evidence of record also warrants a 
grant of service connection for idiopathic scoliosis, apart 
from the now service-connected chronic low back strain with 
degenerative joint and disc disease.   

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that the disorder 
was either incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Congenital or developmental defects are not diseases of 
injuries subject to a grant of service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.  Service 
connection, however, may be granted for a congenital disease 
on the basis of aggravation. See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998); VAOPGCREC 82-90.

Well grounded claims

The threshold question to be answered in this appeal is 
whether the appellant has presented evidence of a well-
grounded claim. Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
in the claim's development. 38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is 
"one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza 
7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Factual background

The appellant's service medical records reveal that in 
November 1972, she strained her back while performing 
physical training.  She was periodically treated thereafter 
during the course of her military service for pain of the 
thoracic and lumbar spine.  In a March 1974 request for 
orthopedic consultation, the appellant was noted to have had 
intermittent low back pain since her basic training.  She was 
diagnosed to have a chronic low back strain, with a mild 
curvature of the spine.  A neurological examination was 
"negative in [the] lower limbs."

The appellant first sought service connection for a back 
disability in May 1974.  In the course of the development of 
her claim, a June 1974 VA radiographic examination found that 
the appellant's lumbar spine was normal in appearance, with 
no vertebral interspace narrowing and no posterior 
interarticular defects.  A slight left convex scoliosis of 
the lumbar spine was noted.  In September 1974, she underwent 
a VA physical examination.  She was diagnosed to  have a 
mild, idiopathic scoliosis which had preexisted her 
enlistment.  The examiner commented that individuals having 
the appellant's lumbar abnormality were prone to have 
occasional upsets of back discomfort in minor, normal, 
physical activities but that they will usually subside 
spontaneously "as had been done in this instance."  The 
examiner further observed that the appellant's structural 
scoliosis was not aggravated by any "speical (sic) event to 
any permanent degree."  The appellant was also diagnosed to 
have had a mild lumbar strain.  As to the latter, the 
examiner opined that the appellant had "recovered."  

By rating decision dated in November 1974, service connection 
was denied for idiopathic scoliosis and for a lumbar strain.  
As to the former, the RO found that the diagnosed scoliosis 
was a constitutional or developmental abnormality and was not 
therefore a disability within the meaning of applicable law.  
Service connection was denied for a lumbar strain because the 
medical evidence reflected that the appellant did not then 
have a resulting and present disability.

VA medical records were obtained dated in October 1982 and 
June 1983 indicating that the appellant had injured her neck 
in automobile accidents in 1976 and 1979.  In the former 
report, it was noted that the appellant had undergone 
"extensive" physical therapy after the accident; that she 
had been prescribed "numerous medications" but that she had 
had no relief from chronic neck pain and headaches except 
from Valium(r).  It was reported that a recent radiographic 
study had detected degenerative disc disease at C5-C6.  

The appellant sought to reopen her claim of service 
connection for scoliosis of the spine in February 1991.  She 
submitted copies of VA x-ray reports dated in July 1988 and 
February 1991 reflecting that dextroscoliosis was noted of 
her lumbar spine at L3.  By rating decision dated in April 
1991, the RO found that the appellant had not submitted new 
and material evidence to reopen her claim.  

By statement received in February 1994, the appellant sought 
to reopen her claim of entitlement to service connection for 
a low back disability.      

In the course of the development of her claim, a July 1992 
radiographic study from the Fresno Imaging Center revealed 
that the appellant had "mild dextroscoliosis of the lower 
thoracic spine."  In a June 1993 study, also conducted by 
the Fresno Imaging Center, levoscoliosis with degenerative 
changes of the lumbar spine was reported.  

In November 1992 VA x-ray examination report was obtained, 
reflecting that the appellant had a minimal dextroconvex 
scoliosis of the inferior two-thirds of the thoracic spine.  

A June 1993 letter was received, authored by F.L.C., M.D., a 
neurologist.  Dr. C. was apparently requested to evaluate the 
appellant for continuing pain of the neck,   shoulder, and 
back.  In his account of the history of her back pain, the 
physician reported that the appellant's back pain had been 
"longstanding," but he did not report any incidence of the 
appellant's military service.  He stated that in one of the 
appellant's automobile accidents, she "wrapped her car 
around a boulder and indicate[d] that the belt held her but 
she rotated forward and to the right."  As to the condition 
of her back, Dr. C. noted upon physical examination that the 
appellant had a moderate right thoracic scoliosis.     

In an August 1994 letter, the appellant's sister related that 
she underwent basic training with the appellant.  She 
reported that the appellant injured her back while performing 
physical training, and that the appellant has had continuous 
back pain since that time.  

The appellant underwent a VA physical examination in November 
1995.  The examiner noted the appellant's report of an acute 
low back strain in 1972 and subsequent problems.  The 
examiner did not refer to scoliosis of the appellant's back, 
which was confirmed by radiographic examination, and 
described as "mild dextroconvex thoracic scoliosis."  

At a January 1997 personal hearing before a hearing officer 
at the RO, the appellant stated that if she had a back 
abnormality prior to her military service, she was not aware 
of it, and it had no pre-service impact upon her health.  She 
stated that it was only after her in-service injury that she 
began to have back problems.   (Transcript [hereafter T.], 
11-12).  She reported that physicians informed her that there 
were "some degenerative disorders from the scoliosis," but 
that all her back problems stemmed from "an injury."  (T. 
12).   

In an April 1997 statement, the appellant related that 
although she had been treated by other physicians besides 
those previously identified, records of such treatment were 
not available.  She explained that these physicians had died 
or retired, "leaving no records" from the time frame of 
1976 to 1980.         

The appellant underwent a VA physical examination in June 
1997, conducted by R.N., M.D.  In his review of the 
appellant's VA claims folder, Dr. N. noted that the 
appellant's back pain had been ongoing since her military 
service, when she received "a definite diagnosis" of 
"chronic strain."  Dr. N. further noted that since her 
discharge from active duty, the appellant had experienced a 
long history of symptoms and diagnostic testing, and that the 
appellant had been diagnosed to have degenerative disc 
disease at multiple levels of the lumbar region.  Upon 
clinical examination, Dr. N. noted that the appellant's back 
showed "no symptoms of abnormality of curvature, [and] no 
muscle spasm."  As to his review of radiographic studies, 
Dr. N. opined that the appellant had had multiple studies 
concerning her back, and that further x-rays were "certainly 
not indicated at this time."  

Dr. N. observed that since the appellant's discharge from 
military service, she had a persistent discomfort of her 
back.  Dr. N. noted that the appellant's back disorder was 
diagnosed in military service as a "chronic strain," and 
that "the basic diagnosis remains the same."   

At a December 1998 Travel Board hearing,  the appellant 
reiterated that she did not have a back problem prior to her 
military service.  She stated that she was told that because 
of her back problem, her spine began to turn as she was 
forced to change her posture.  (T. 4).  She testified that 
she walked "differently," and that she "favor[ed] one 
side." She added that her spine was "listing."  (T. 5).  
As to whether any physician had opined that the scoliosis was 
congenital or the result of biomechanics, the appellant 
stated that she was informed that it was a "questionable 
issue."  She reported that the only physician that had 
reviewed the entirety of her claims folder was Dr. N., who 
had conducted the June 1997 VA examination, and that Dr. N. 
"could not believe" that she had not been compensated for 
her in-service injury.  (T. 6).  The appellant stated that 
Dr. N. informed her that the scoliosis could have been 
aggravated by the established lumbar spine condition.  She 
further stated that other physicians informed her that there 
would be "no proof," as to whether the scoliosis was 
congenital or not.  (T. 7).        


Analysis                                                                                                                                                                                            

As the Board interprets the appellant's contentions, she has 
presented two alternative theories, first that the scoliosis 
for which she seeks service connection was caused directly by 
service and alternatively that the scoliosis was caused or 
aggravated by the now service-connected lumbar strain.  The 
Board will address each of these contentions in turn.

With respect to both contentions, it is acknowledged that 
idiopathic scoliosis is currently diagnosed; therefore, the 
first prong of the Caluza analysis, a current disability, has 
been met. 

Direct incurrence

The appellant in essence contends that scoliosis of the spine 
is not congenital, but was incurred as a result of military 
service.  However, review of the medical evidence of record 
in light of the appellant's contentions reveals that 
scoliosis was not identified during service.  Moreover, there 
has not been obtained a competent medical opinion suggesting 
that scoliosis was incurred as a result of military service.  
Moreover, during her hearing, the appellant reported that no 
physician had opined that her scoliosis had been incurred as 
a result of military service.  In this respect, the claim 
fails on the second and third components of the Caluza 
criteria [lack of competent medical evidence of in-service 
incurrence and medical nexus evidence].

The Board notes in passing that the only pertinent medical 
opinion of record, in September 1974, indicated that 
scoliosis had preexisted service and had not been aggravated 
by service. 

Secondary service connection

As discussed above, although a congenital or developmental 
defect, such as scoliosis, is not a "disease or injury" 
within the meaning of legislation applicable to service 
connection, service connection may be granted if such a 
disorder was aggravated by the veteran's active service, if 
there is superimposed disability. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. See also O.G.C. Prec. 82-90, 56 Fed. Reg. 
45,711 (1990).

By hearing officer decision dated in December 1997, the 
appellant's previously denied and unappealed claim of service 
connection for a back disorder was reopened and service 
connection was granted for a chronic low back strain with 
degenerative joint and disc disease.  Thus, for the purpose 
of discussion of the secondary service connection claim, the 
second prong of the Caluza analysis is met. 

Review of Dr. N.'s report confirms the essential details as 
related by the appellant.  It is significant, however, that 
Dr. N.'s diagnosis of the appellant's back disorder was "the 
same" as it had been following the in-service incident; that 
of a chronic strain.  The tenor of Dr. N.'s opinion, i.e., 
that the appellant's present disability is "the same" as 
that which was demonstrated immediately after the in-service 
incident, substantiates that Dr. N. reviewed the appellant's 
claims folder.  However, contrary to the appellant's 
suggestion, Dr. N.'s report is silent as to the cause of the 
spinal curve.  Moreover, if Dr. N. noted its history, the 
text of his opinion suggests that he attributed no 
significance to it other than to note the appellant's 
continuing back strain because he found "no symptoms of 
abnormality of curvature."  

The appellant's December 1998 Travel Board hearing testimony 
includes a statement to the effect that the June 1997 VA 
examiner, Dr. N., had expressed the opinion that the 
scoliosis could have been aggravated by the established 
lumbar spine condition.  However, the connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

Accordingly, with respect to the secondary service 
contention, the last prong of the Caluza analysis, medical 
nexus evidence, is lacking.  The claim fails on that basis.

In short, the appellant's service medical records do not 
indicate that scoliosis was identified during service.  
Further the medical evidence of record does not contain a 
competent medical opinion suggesting that scoliosis began or 
was aggravated due to service or due to a service-connected 
disability.  Accordingly, the claim is not well grounded and 
the benefit sought on appeal is denied.  

Additional matter

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render her 
claim of service connection for idiopathic scoliosis 
plausible.  However, the Board finds no such information.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).
This evidence serves to inform the appellant of the kinds of 
evidence which would serve to make her claim well grounded.

Entitlement to a disability rating greater than 10 percent 
for bronchitis

The appellant also seeks an increased rating of service-
connected chronic bronchitis.    

Factual background

By statement received in February 1994, the appellant sought 
an increased rating for bronchitis.  

In October 1994, the appellant underwent VA pulmonary 
function testing.  FVC was 94 percent of predicted; FEV-1 was 
79 percent of predicted and the 
FEV1-/FVC rate was 80 percent.  

In May 1995, VA pulmonary function testing was again 
conducted.  The results were  FVC of 103.4 percent of 
predicted; FEV-1 was 82.2 percent of predicted; and TLC was 
119 percent of predicted.  The FEV1/FVC percentage was 65.  
The diagnostic impression was a mild obstructive pulmonary 
dysfunction.   

The appellant underwent a VA physical examination in November 
1995.  She reported having recurrent flare-ups of shortness 
of breath, a "tightness" in the chest, and an occasional 
dry cough.  She reported using an inhaler two to three times 
a day which afforded her temporary relief.  She stated that 
she was able to walk two to three blocks without complaints 
and that she could climb one flight of stairs with slight 
shortness of breath.  She reported occasional production of 
phlegm and cough at night.  Pulmonary function testing in 
October 1995 showed FVC was 110.6 percent of predicted; FEV-1 
was 89.5 percent of predicted; and TLC was 123.7 percent of 
predicted. The examiner commented that the appellant's vital 
capacity was normal, and the forced expiratory flow rates 
were "slightly reduced."

By rating decision dated in December 1995, the evaluation of 
the service-connected bronchitis was increased from zero to 
10 percent, effective February 1994.  The appellant continued 
to disagree with the assigned disability rating.    

During the January 1997 personal hearing, the appellant 
stated that she awoke several times a night because of an 
inability to breathe.  She stated that she had to fall asleep 
while in a sitting position, because she was unable to lay 
down.  She stated that she was expectorating phlegm and that 
she coughed constantly.  (T. 20).  She testified that she was 
unable to perform the normal activities of housework, and 
that dust and pollutants irritated her lung condition.  The 
appellant stated that although she had stopped smoking for 4 
and one-half years, she had recently begun smoking again. (T. 
21).  The appellant reported using her inhaler 
"constantly," and that although its use was prescribed as 
once every four hours, she was using it two to three times 
per hour.  (T. 22).  She stated that her breathing was 
worsened by both cold, wet weather as well as hot and dusty 
conditions.  (T. 23).  

The appellant underwent a VA physical examination in February 
1997.  She complained of a chronic cough and a productive 
cough in the morning.  She reported that her symptoms 
worsened in a dusty environment and in winter, and that she 
had been noticing shortness of breath for "quite some time" 
when she engaged in moderate activity.  Upon clinical 
examination, there were noted no heart murmurs or gallops.  
The diagnostic impression was a mild obstructive pulmonary 
dysfunction.  Pulmonary function testing in March 1997 showed 
FVC was 91.7 percent of predicted; FEV-1 was 79.9 percent of 
predicted; and TLC was 108.6 percent of predicted.  The FEV1-
/FVC rate was 70 percent.  The examiner opined that the 
appellant's vital capacity was normal, and the forced 
expiratory flow rates were normal.   

At the December 1998 BVA Travel Board hearing, the appellant 
stated that breathing was difficult for her, and that she was 
sometimes unable to breathe deeply.  She stated that smoke, 
colognes, cleaning agents, dust, pollen, and the fumes of 
burning fuel aggravated her breathing capability.  (T. 32).  
She reported that she had difficulty sleeping and that she 
used her inhaler at night.  (T. 33).  

At the hearing, the appellant submitted a copy of a December 
1998 VA pulmonary function test.    The report reflects FVC 
was 79.2 percent of predicted; FEV-1 was 58.2 percent of 
predicted; and TLC was 96.3 percent of predicted.  The FEV1-
/FVC rate was 59 percent.  The examiner opined that the 
appellant's vital capacity and total lung capacities were 
normal, and the forced expiratory flow rates were reduced.  
The examiner observed that there had been a deterioration of 
the pulmonary function since the previous evaluation in 1995.  

Relevant law and regulations

Rating service-connected disabilities is made through the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify various disabilities.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and Part 4.

The degree of impairment resulting from a disability 
generally involves a factual determination of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

The rating schedule criteria for evaluating respiratory 
disorders changed during the pendency of the appeal. The 
"old" criteria, in effect prior to October 7, 1996, provided 
that a 10 percent rating was to be assigned when chronic 
bronchitis was characterized as "mild," involving slight 
cough, no dyspnea, and few rales.  A 30 percent rating was 
warranted when the disorder was moderately severe with a 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
construction. A 60 percent rating, was warranted when chronic 
bronchitis was severe with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment. A 100 percent 
rating was appropriately assigned where the disorder was 
characterized as "pronounced," with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction, with symptoms 
of associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1995).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 30 percent rating is warranted for chronic 
bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or diffusion 
capacity of carbon monoxide, single breath (DLCO sb) of 56 to 
65 percent predicted. A 60 percent rating is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC 
of 40 to 55 percent, or DLCO sb of 40 to 55 percent 
predicted, or a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
rating is for application when there is FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (effective October 7, 1996).

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). The appellant has stated that the symptoms 
of her service-connected disability have increased. The Board 
thus concludes that the appellant has presented a well-
grounded claim for an increased rating for her service-
connected disorder.

As noted above, the pertinent rating criteria changed during 
the pendency of this appeal.  Accordingly, the Board has 
considered both the "old" and "new" criteria to the 
resolution of the appellant's claim.

The medical evidence of record, when coupled with the 
appellant's subjective reports, suggests that the appellant's 
bronchial disability appears to have worsened.  The 
appellant's January 1997 report of the expectoration of 
phlegm, a constant cough, her decreased ability to perform 
the activities of daily living and increased reliance upon an 
inhaler are consistent with the "considerable" 
expectoration, dyspnea on exercise, and beginning chronic 
airway obstruction warranting a 30 percent disability rating 
under the pre-October 1996 criteria.  

With application of the numerical standards as established in 
the revised criteria, the assignment of a 30 percent rating 
is likewise appropriate.  The critical factor in this regard 
is that in February 1997, the FEV1-FVC rate was 70 percent, 
and is thus within the numerical range consistent with the 
assignment of a 30 percent disability rating.  The medical 
evidence further reflects that the severity of this disorder 
has remained relatively constant, because the December 1998 
testing resulted in a FEV1-FVC percentage rate of 59 percent, 
which is also consistent with the assignment of a 30 percent 
rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1998).

No other medical evidence of record, in particular clinical 
test results, have been obtained that would warrant the 
assignment of a disability rating greater than 30 percent 
under the old or the revised schedular criteria.   

In short, the Board finds that with application of either 
criteria, the assignment of a 30 percent disability rating is 
appropriate.


ORDER

A well-grounded claim not having been submitted, service 
connection for idiopathic scoliosis is denied.

A 30 percent disability rating is assigned for chronic 
bronchitis, subject to controlling regulations applicable to 
the payment of monetary benefits.  


REMAND

After carefully reviewing the evidence of record with regard 
to the appellant's claim of service connection for chronic 
fibromyalgia with depression and for a disability rating 
greater than assigned relative to her back disorder, the 
Board is of the opinion that further development is 
warranted.

The Board notes that by rating decision dated in December 
1995, service connection was denied for "chronic 
fibromyalgia of multiple joints with depression," upon the 
finding that the claims were not well grounded.  As is 
alluded to above, when a claimant places VA on notice of the 
existence of information that would render plausible an 
otherwise not well-grounded claim, VA must advise the 
claimant of the necessity of obtaining the putatively 
existent information.  See Robinette, 8 Vet. App. at 80.  

The Board notes that in January 1997, the appellant testified 
at a personal hearing conducted at the RO that at least four 
named VA physicians have opined that the onset of her 
fibromyalgia was within her period of active military 
service.  (See transcript at 16).  The appellant's claim of 
service connection for fibromyalgia will therefore be 
remanded to enable the RO to comply with the Robinette rule.  

The Board must "review all issues which are reasonably 
raised from a liberal reading" of a substantive appeal.  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  When an appellant 
reasonably raises a claim for a particular benefit, the Board 
is required to adjudicate, or remand or refer the issue to 
the RO for appropriate action.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  
  
The appellant's January 1996 notice of disagreement 
encompassed two separate claims: service connection for 
chronic fibromyalgia with depression, and service connection 
for a depressive disorder.  Isenhart v. Brown, 7 Vet. App. 
537 (1995); see also Garlejo v. Brown, 10 Vet. App. 229 
(1997); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Upon 
readjudication of the appellant's claim for chronic 
fibromyalgia of multiple joints, the RO will be directed to 
take any appropriate action with regard to the appellant's 
separate claim of service connection for a depressive 
disorder.    
Cf. Esteban v. Brown, 6 Vet. App. 259 (1994).  

As to the appellant's claim of entitlement to a disability 
rating greater than assigned for a chronic low back disorder 
with degenerative joint disease and degenerative disc 
disease, the Board notes that the appellant last underwent a 
VA orthopedic examination in June 1997.  In the December 1998 
Travel Board hearing, the appellant stated that she was then 
experiencing increased symptoms of her lower extremities, 
including sciatic pain, spasm, and decreased range of motion.  
(See T. 19-20).  

It is established that in well-grounded claims, "the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Given the 
appellant's latest contentions and the passage of time since 
the last VA examination, the Board is of the opinion that an 
updated orthopedic examination would be helpful to a 
resolution of this claim.  

Accordingly, the appellant's claims of entitlement to service 
connection for chronic fibromyalgia with major depression and 
for a disability rating greater than 10 percent for a chronic 
low back strain with degenerative joint disease and 
degenerative disc disease are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and her representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not currently associated with her 
claims folder.  In particular, the 
appellant should specify the names, 
addresses, dates of treatment, and any 
other identifying information pertaining 
to those physicians who have opined that 
chronic fibromyalgia (as opposed to any 
other disorder) had its onset during or 
as a result of her military service.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
appellant's claims folder.  

2.  The RO should afford the appellant a 
VA orthopedic examination specifically to 
determine the nature and extent of 
impairment caused by her service-
connected low back disability.  The 
appellant should be given adequate notice 
of the scheduling of this examination, 
which includes advising her of the 
consequences of failure to report for the 
examination. If she fails to report for 
the examination, this should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.
 
The appellant's claims folder and a copy 
of this remand must also be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination. All 
appropriate  diagnostic testing deemed 
necessary to render a clinically-
supported diagnosis and/or assessment of 
severity should be administered.  All 
pertinent symptomatology and findings 
associated with chronic low back strain 
should be reported in detail, in 
particular.  The examiner should be 
advised that service connection has not 
been granted for idiopathic scoliosis or 
for firbomyalgia and that any 
symptomatology specifically associated 
with those disorders should be separately 
identified.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

3. After the development requested has 
been completed, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If the RO deems it to be 
necessary, appropriate psychological and 
or psychiatric evaluation of the 
appellant should be undertaken. 

4. After completion of the above, the RO 
should readjudicate the appellant's 
claims.  Consideration should be given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  With 
respect to evaluation of the service-
connected chronic low back strain with 
depression, the provisions of 38 C.F.R. 
§ 4.14 and the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
should be considered.

If the appellant's claim is denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The RO and the appellant are further advised that the 
appellant and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  However, the appellant is 
specifically advised that with regard to the former, the 
additional evidence should be indeed "additional,." i.e., 
not already of record.  The Board notes that throughout the 
course of the development of her claims, the appellant has 
repeatedly introduced duplicate copies of previously 
considered records.  The appellant is advised that this 
action only serves to delay the adjudication of the claim, as 
upon each review the adjudicators must examine the evidence 
in its totality.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  As is noted above, by rating decision dated in December 1997, service connection was granted for a 
chronic low back strain with degenerative joint and disc disease.  
  Pursuant to 38 C.F.R. § 20.1304(c) (1998), the appellant waived consideration of this material by the RO.  

